DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

  Such claim limitation(s) is/are: 
unit for in claim 18 which is referenced in claims 19-27 and incorporated by reference into claim 28.  For the purposes of examination, the “unit” has been interpreted as being a computing hardware device.  Note support for this limitation appears to be found in paragraph [0074] of the Specification as filed.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
Claim 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear if the Applicant is intending to recall only the “unit” of claim 18 or if it has neglected to amend the claim to reflect the system of claim 18.  As such, the claim is indefinite due to the nature of the presented amendments. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18 is rejected under 35 U.S.C. 101 because 
Subject Matter Eligibility Analysis of claim 18 (see MPEP 2106.03):
Step 1: As a system (machine), the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 18 is directed to:
“associating the current location with a current link in stored trip data comprising information of origin cluster, destination cluster and/or a series of connected links between the 
This limitation is akin to a Mental Process as the process of comparing observed data with other data which is either computed or extant in a database of some variety.  This is essentially the same as a human mind performing an observation, judgement, or evaluation of data. 
“based on the current link and the stored trip data, provide a destination prediction for the vehicle including a prediction of the next link”
This prediction limitation is akin to a Mental Process as the process of comparing observed data with other data which is either computed or extant in a database of some variety.  This is essentially the same as a human mind performing an observation, judgement, or evaluation of data.
Step 2A:
Prong 2: The Applicant has not recited improvement to any technology or technical field.
The Applicant has recited a claim in which a system obtains location data and compares such data with known travel data in order to carryout an abstract idea.  The claim appears bereft of an improvement to any technology or technical field.  Reviewing the Specification, as filed, citing Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984).
Step 2B:  The claim does not provide an inventive concept.
The claim recites the additional elements of:  
“destination prediction system comprising a unit”
This is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  This generic limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element see MPEP 2106.05(I)(A))
“obtain information of a current location of the vehicle”
This is mere data gathering which does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(g))
This claim is directed to the abstract idea.
Conclusion:  Claim 18 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
As per claims 19-27, the Applicant has not recited any limitations which would contribute to each claim to raise the claim to significantly more than the recited abstract idea.
As per claim 28, Applicant recites a “vehicle comprising a unit according to claim 18” which thus incorporates by reference the limitations of claim 18 and as such the same rejections thereto.  In consideration of the alteration in scope of claim 28 as a result of the amendments to claim 18, the claim is now likewise directed toward an abstract idea and the recitation of a vehicle in the preamble at such a high level of generality does not provide for significantly more than the abstract idea itself as it merely acts as instructions to apply such abstract idea. 
Subject Matter Eligibility Analysis of claim 29 (see MPEP 2106.03):
Step 1: As a system (machine), the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 29 is directed to:
“associating the current location with a current link in stored trip data comprising information of origin cluster, destination cluster and/or a series of connected links between the origin cluster and the destination cluster and probabilities for a next link given a current link”
This limitation is akin to a Mental Process as the process of comparing observed data with other data which is either computed or extant in a database of some variety.  This is essentially the same as a human mind performing an observation, judgement, or evaluation of data. 
“based on the current link and the stored trip data, provide a destination prediction for the vehicle including a prediction of the next link”
This prediction limitation is akin to a Mental Process as the process of comparing observed data with other data which is either computed or extant in a database of some variety.  This is essentially the same as a human mind performing an observation, judgement, or evaluation of data.
Step 2A:
Prong 2: The Applicant has not recited improvement to any technology or technical field.
The Applicant has recited a claim in which a system obtains location data and compares such data with known travel data in order to carryout an abstract idea.  The claim appears bereft of an improvement to any technology or technical field.  Reviewing the Specification, as filed, the Applicant recites that “[t]aking into account the statistical properties of prior information in the destination prediction improves the performance of the prediction” ([0036]) and “existing methods do not fulfil the following requirements of having a flexible prediction method: 1) handling missing data and using statistical models for the prior information rather than directly using the observations 2) adjusting the weights for different conditions to improve the model predictability 3) being adaptable for sequentially increasing data” ([0077]).  Neither improvement alleged in the Specification has made its way into the claim.  Furthermore the Applicant has recited the “destination prediction system comprising a unit” which such generality that such is the equivalent of providing the instruction ‘apply it’ to the abstract idea.  As such, the Applicant has not presented an improvement to the instantly applicable technology.  (MPEP §2106.05 citing Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984).
Step 2B:  The claim does not provide an inventive concept.
The claim recites the additional elements of:  
“destination prediction system comprising a unit”
This is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  This generic limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
“obtain information of a current location of the vehicle”
This is mere data gathering which does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(g))
This claim is directed to the abstract idea.
Conclusion:  Claim 18 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
As per claims 19-27, the Applicant has not recited any limitations which would contribute to each claim to raise the claim to significantly more than the recited abstract idea.
Subject Matter Eligibility Analysis of claim 29 (see MPEP 2106.03):
Step 1: As a method (process), the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 29 is directed to:
“associating the current location with a current link in stored trip data comprising information of origin cluster, destination cluster and/or a series of connected links between the origin cluster and the destination cluster and probabilities for a next link given a current link”
This limitation is akin to a Mental Process as the process of comparing observed data with other data which is either computed or extant in a database of some variety.  This is essentially the same as a human mind performing an observation, judgement, or evaluation of data. 
“providing a destination prediction for the vehicle based on the stored trip data and the current link including a prediction of the next link”
This prediction limitation is akin to a Mental Process as the process of comparing observed data with other data which is either computed or extant in a database of some variety.  This is essentially the same as a human mind performing an observation, judgement, or evaluation of data.
Step 2A:
Prong 2: The Applicant has not recited improvement to any technology or technical field.
The Applicant has recited a claim in which a method obtains location data and compares such data with known travel data in order to carryout an abstract idea.  The claim appears bereft of an improvement to any technology or technical field.  Reviewing the Specification, as filed, the Applicant recites that “[t]aking into account the statistical properties of prior information in the destination prediction improves the performance of the prediction” ([0036]) and “existing methods do not fulfil the following requirements of having a flexible prediction method: 1) handling missing data and using statistical models for the prior information rather than directly using the observations 2) adjusting the weights for different conditions to improve the model predictability 3) being adaptable for sequentially increasing data” ([0077]).  Neither improvement alleged in the Specification has made its way into the claim.  Furthermore the Applicant has recited the “method” which such generality there are no bounds to what may perform the method, including a human mind or a generic system.  Accordingly, the Applicant has not presented an improvement to the instantly applicable technology.  (MPEP §2106.05 citing Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984).
Step 2B:  The claim does not provide an inventive concept.
The claim recites the additional elements of:  
 “obtaining information of a current location of the vehicle”
This is mere data gathering which does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(g))
This claim is directed to the abstract idea.
Conclusion:  Claim 29 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
As per claims 29-34, the Applicant has not recited any limitations which would contribute to each claim to raise the claim to significantly more than the recited abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 18-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 2005/0251325).




As per claim 18, Kudo teaches a destination prediction system comprising a unit for predicting a destination for a vehicle, the unit being configured to 

obtain information of a current location of the vehicle ([0090] 101, Fig. 1 “position determination section that detects information on the current position of the car navigation system (the current position of an automobile as a mobile body on which the car navigation system is boarded”) and 

associating the current location with a current link in stored trip data comprising information of origin cluster, destination cluster and/or a series of connected links between the origin cluster and the destination cluster ([0087]-[0089], Fig. 3 and 5, [0142]); and 

predicting a destination for a trip based on the series of connected links representing the trip ([0105] and [0142]) and probabilities for a next link given a current link, (([0101], [0104]-[0105], [0090] “When the current position of the car navigation system is detected [] the node judgement section [] performs judgment as to whether the current position is a node [] by referencing the map information DB” and [0142] “history information stored in the [] database [] may be accumulated as nodes, in addition to accumulation of node series, utilizing, for example, information on roads that the automobile has traveled (link connecting between Specifically, when a road connecting nodes [] is expressed as a link[], the accumulated information [] is recorded.”) and 

to, based on the current link and the stored trip data, provide a destination prediction for the vehicle ([0087] “Accumulation of a travel history by segment [] enables prediction of a travel destination based on detailed route information” and [0104] “the prediction section 108 performs retrieval on the travel history under the condition for retrieval, and predicts a travel destination where the automobile will advance based on the retrieval results.”) including a prediction of the next link ([0013] predicting one or more travel destinations or routes where the mobile body will advance” Figs. 18-19 see [0169-0171]).  

Although Kudo does not explicitly describe that the current location is associated with a current link, however, as cited supra the reference teaches the utilization of links in a similar manner to that described by nodes ([0142]).  As such, Kudo implicitly teaches the incorporation of road links as being associated with a current location.  It would have been obvious to modify Kudo to explicitly disclose that a vehicle’s detected current location be associated with the link or road component in order to ensure that the location may be appropriately ascertained for processing purposes to carry out the taught prediction processes.  

As per claim 19, Kudo teaches the system according to claim 18, wherein the trip data comprises information about a number of times a trip between an origin cluster and destination cluster has been performed ([0078] appearance frequency of passing through node).

As per claim 20, Kudo teaches the system according to claim 19, wherein a data set of the trip data comprises information about a trip characteristic, wherein the trip characteristic comprises 

As per claim 21, Kudo teaches the system according to claim 18 wherein the stored trip data comprises a probability for a next link and a destination given a current link ([0101], [0104]-[0105]).  

As per claim 22, Kudo teaches the system according to claim 21, wherein the unit is configured to update the probability during a trip ([0053]- [0057]- inter-node transition state).

As per claim 23, Kudo teaches the system according to claim 18, wherein the unit is configured to, for an ongoing trip associated with at least one hitherto unobserved trip characteristic, wherein the unobserved trip characteristic comprises time of day, day of week, time duration of trip, season, number of passengers, fuel level and/or battery level, utilize existing data sets of the stored trip data by applying weight factors ([0123]).

As per claim 24, Kudo teaches the system according to claim 18, wherein the trip data is stored as data sets ([0005]), wherein a data set of the trip data comprises information of an origin cluster, a destination cluster and/or the series of connected links between the origin cluster and a destination cluster ([0005] – Kyoto Station serving as position).

As per claim 25, Kudo teaches the system according to claim 18, wherein the trip data includes a data set associated to an individual user ([0135]).

As per claim 26, Kudo teaches the system according to claim 18, wherein the stored trip data also comprises at least one operation parameter of the vehicle, wherein the at least one operation parameter comprises velocity ([0066] where velocity may be determined by the necessary time to travel between points), orientation ([0052]).

As per claim 27, Kudo teaches the system according to claim 18, configured to remove at least one data set of the stored trip data when the data set is irrelevant ([0085]).

As per claim 28, Kudo teaches a vehicle ([0004]) comprising a unit according to claim 18 (See rejection supra of claim 18).

As per claim 29, Kudo teaches a method for predicting a destination for a vehicle, the method comprising: 

obtaining information of a current location of the vehicle ([0090] 101, Fig. 1 “position determination section that detects information on the current position of the car navigation system (the current position of an automobile as a mobile body on which the car navigation system is boarded”) and 

associating the current location with a current link in stored trip data comprising information of origin cluster, destination cluster and/or a series of connected links between the origin cluster and the destination cluster ([0087]-[0089], Fig. 3 and 5, [0142]); and predicting a destination for a trip based on the series of connected links representing the trip ([0105] and [0142]) and probabilities for a next link given a current link, (([0101], [0104]-[0105], [0090] “When the current position of the car navigation system is detected [] the node judgement section [] performs judgment as to whether the current position is a node [] by referencing the map information DB” and [0142] “history information stored in the [] database [] may be accumulated as nodes, in addition to accumulation of node series, utilizing, for example, information on roads that the automobile has traveled (link connecting between intersection.  Specifically, when a road connecting nodes [] is expressed as a link[], the accumulated information [] is recorded.”) and 

to, based on the current link and the stored trip data, provide a destination prediction for the vehicle ([0087] “Accumulation of a travel history by segment [] enables prediction of a travel destination based on detailed route information” and [0104] “the prediction section 108 performs retrieval on the travel history under the condition for retrieval, and predicts a travel destination where the automobile will advance based on the retrieval results.”) including a prediction of the next link ([0013] predicting one or more travel destinations or routes where the mobile body will advance” Figs. 18-19 see [0169-0171]).   

Although Kudo does not explicitly describe that the current location is associated with a current link, however, as cited supra the reference teaches the utilization of links in a similar manner to that described by nodes ([0142]).  As such, Kudo implicitly teaches the incorporation of road links as being associated with a current location.  It would have been obvious to modify Kudo to explicitly disclose that a vehicle’s detected current location be associated with the link or road component in order to ensure that the location may be appropriately ascertained for processing purposes to carry out the taught prediction processes.  


 
As per claim 31, Kudo teaches the method according to claim 29, wherein a data set of the trip data comprises information about a trip characteristic, wherein the trip characteristic comprises time of day, day of week, time duration of trip, season, number of passengers, fuel level and/or battery level ([0014] and [0078]).  

As per claim 32, Kudo teaches the method according to claim 29, wherein the stored trip data comprises a probability for a next link and a destination given a current link ([0101], [0104]-[0105]).  

As per claim 33, Kudo teaches the method according to claim 32, further comprising updating the probability during a trip  ([0053]- [0057]- inter-node transition state).

As per claim 34, Kudo teaches the method according to claim 29, wherein, for an ongoing trip associated with at least one hitherto unobserved trip characteristic, wherein the unobserved trip characteristic comprises time of day, day of week, time duration of trip, season, number of passengers, fuel level and/or battery level, existing data sets of the stored trip data are utilized by applying weight factors ([0085]).

Response to Arguments
Applicant's arguments filed February 15, 2021 (“Remarks”) have been fully considered but they are not persuasive. 

35 U.S.C. §101 Rejections of 18-34
	In consideration of the amendments to the claims as pending, the new scope presented of each claim is subject to 35 U.S.C. §101 rejections as elaborated supra.

35 U.S.C. §103 Rejection of Claim 18
In its Remarks, Applicant has alleged that amended claim 18 is not rendered obvious by Kudo as applied in the rejections supra.  At 8.  Initially, the Applicant has characterized the Non-Final Rejection (“Rejection”) as relying upon an Kudo as implicitly “teach[ing] the incorporation of road links as associated with a current location” setting up an argument that the applied reference and pending claim differ in scope as related to the differentiation between a link and node.  Id.   The Examiner has affirmatively cited portions of Kudo teaching the operation of a predictive travel system utilizing links, nodes, and associations there between.  Rejection 6.  Kudo teaches that an association of a location of a vehicle with a node or link as described in paragraph ([0142]) reproduced below: 

    PNG
    media_image1.png
    159
    288
    media_image1.png
    Greyscale

Thus, Kudo has established a system of nomenclature for identifying a position of a vehicle or a component of a travel route, either as a node or a link between two known nodes.  In consideration of this standardization of nomenclature, paragraph [0090] reproduced below describes a process of identifying a current position of a vehicle utilizing a map information database.

    PNG
    media_image2.png
    138
    298
    media_image2.png
    Greyscale

The Examiner provided citations to a number of sections of Kudo supporting an implementation of the invention taught by the reference which would have been obvious to one having ordinary skill in the art.  Such implementation being the association of the current location with a geographic element of a traversed terrain such as a link.  While Kudo does not explicitly provide 
	Furthermore, the Applicant seeks to differentiate itself from Kudo as applied in the Rejection by indicating that “there may be more than one possible link between two nodes, and the Applicant’s claimed invention accounts for such a situation”.  Remarks at 8.  However, this assertion is not supported by the breadth of the pending claim.  Although claims are provided their broadest reasonable interpretation in light of the Specification, limitations cannot be imported from such Specification.  While the claim does recite a “series of connected links between the origin cluster and the destination cluster” (Claim 18)  the Applicant has not claimed the concept of there being multiple links between two nodes, other than in series.  Figure 18 of Kudo is reproduced below, illustrating that a series of nodes can exist between an origin and predicted destination which includes the links.

    PNG
    media_image3.png
    230
    587
    media_image3.png
    Greyscale

In consideration of the foregoing, the Applicant’s arguments are not persuasive in light of the pending claim as recited.

35 U.S.C. §103 Rejections of Claims 19-34
Applicant has relied upon its arguments in favor of the independent patentability of claim 18 in support of those similar and dependent.  As such, Claim 29 is finally rejected under the rationale presented supra and 19-28 and 30-34 are finally rejected due to their dependency and lack of any other independent arguments in favor of patentability.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328.  The examiner can normally be reached on Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A GOLDMAN/Examiner, Art Unit 3663